DETAILED ACTION
This communication is a first office action on the merits. Claims 1-13, as originally filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 2, the phrase “completely surround the body” renders the claim indefinite as it is much broader in scope then what is shown in the Figures and described in the Written Description.
Claim 13 recites the phrase “a carabiner according to claim 1” but then continues to reintroduce the structures already claimed in a manner making it unclear whether the structures are duplicated as a second separate carabiner or if they are merely a reiteration of said structures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handel (US 2007/0130734).
Regarding claim 1, Handel discloses an apparatus comprising:
a body (12),
a gate (40) fitted able to rotate on a first end of the body between a closed position and an open position of the carabiner (Fig. 1 as shown, Paragraph 33 lines 102 describes wherein the gate is biased toward the end portion of the hook and Paragraph 34, lines 6-12 describe wherein the gate can be moved out of place when applying the hook to an anchor and the gate returns after attachment), the gate being in contact with a second end of the body when the carabiner is in the closed position (Paragraph 33, lines 3-4),
a confinement element (46) configured to form a first stop and a second stop (left and right surfaces of 46 as shown in Fig. 1) salient from the body, the confinement element being fitted removable with respect to the body (Paragraph 32, lines 1-4), the confinement element being fixed to the body by a first fastener and a second fastener (49a, 49b),
a joining part (Fig. 4 shows a middle portion between the two slots) connecting the first fastener to the second fastener to define a separating distance between the first stop and the second stop, the joining part being pressed against the body, the body, the gate and the joining part defining a carabiner with a single central ring (Fig. 1 as shown).

Regarding claim 3, Handel further discloses wherein the joining part is only in contact with an outer surface of the body between the first and the second fastener (Fig. 5 shows the joining part in contact with only the circumferential surfaces of 22 and 24 comprising the body).

Regarding claim 6, Handel further discloses wherein the joining part is shaped to reproduce the shape of the outer surface of the body in a curved part of the body (Fig. 5 shows the joining part wrapping around to an outer surface of the round cross section of the body), the 

Regarding claim 7, Handel further discloses wherein the first fastener, the second fastener and the joining part are made from polymer material (Paragraph 31, lines 6-8).

Regarding claim 9, Handel further discloses wherein the first and/or second fasteners are provided with an anti-rotation device relatively to the body (the length of the slots and their coupling prevents rotation of the device).

Regarding claim 10, Handel further discloses wherein the first and/or second fasteners respectively comprise first and second recesses having a complementary shape to the shape of the body (Fig. 5 as shown).

Regarding claim 11, Handel further discloses a safety device (200).

Regarding claim 12, Handel further discloses wherein a safety device is chosen from a belay device, a clamp, a lanyard or a pulley (200 can be considered a lanyard).

Regarding claim 13, Handel discloses a method for installing a device on a carabiner comprising the steps:
providing a carabiner according to claim 1, the carabiner comprising a safety device (anchor as described in paragraph 34, lines 3-6) and a confinement element, the 
inserting the body of the carabiner in a connection hole of the safety device until a work area is reached (Paragraph 34 describes a loop wherein a loop can be a hole),
fixing the other of the first or second fastener on the body of the carabiner, the first and second fastener defining first and second stops at the ends of the work area, the first and second fasteners being secured to one another by the joining part pressing on the body (the structures of the carabiner and confinement element are described in claim 1 as rejected above).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        




/Robert Sandy/            Primary Examiner, Art Unit 3677